Fourth Court of Appeals
                                San Antonio, Texas
                                     November 2, 2017

                                   No. 04-17-00223-CV

                              Maria Lidia GONZALEZ et al,
                                        Appellants

                                             v.

                         ESTATE OF IDELFONSO RAMIREZ,

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6215
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
    The joint motion of all parties to allow filing of a stipulated clerk’s record is hereby
GRANTED. Time is extended to November 17, 2017.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court